                Case 1:19-cv-03429-LGS-GWG Document 66 Filed 04/06/20 Page 1 of 2

                                                THE LAW OFFICES OF
                                      FAUSTO E. ZAPATA, JR., P.C.
Broadway Chambers Building                                                             Tel: 212-766-9870) Fax: 212-766-9869
277 Broadway, Suite 206                                                                            Email: 'tz@fzapatalaw.com
New York, New York 10007                                                             Web: www.LaborEmpldymentlawFirm.com



                                                          April 6, 2020

          ViaECF
          Hon. Gabriel W. Gorenstein
          United States Magistrate Judge
          United States District Court, Southern District of New York
          500 Pearl Street, Courtroom 17A
          New York, New York 10007-1312

                                                  Re:     Jose Ramirez v. M.L. San Jose Enterprises, Corp.
                                                          (d/b/a Liberato Restaurant), SDNY Case No)19
                                                          Civ. 3429 (LGS)

          Dear Judge Gorenstein,

                 This office represents the Plaintiff in the above referenced matter. This action inv~lves
          claims by my client, a former food delivery worker employed by Defendants, that he was not     1


          paid minimum and overtimes wages.                                                          I




                 Pursuant to District Court Judge Schofield's February 4, 2020 Order, Dkt. No. 54! I
          submit this letter motion, jointly, with counsel for Defendants, seeking to extend the fact    1




          discovery deadlines set forth in the Court's Scheduling Order which was filed on March ~1,
          2020. (Dkt. No. 65.)                                                                        '

                  Plaintiffhas made two applications seeking adjournments of the initial pretrial
          conference, which Judge Schofield granted on June 25, 2019, and June 27, 2019. Additi~nally,
          Plaintiff made one application for extensions of time to publish notice to prospective FLSA
          collective action members and the parties have made one joint application seeking an expansion
          of the discovery deadlines, both of which were granted on November 12, 2019, and Dectjmber 2,
          2019. (Dkt. Nos. 43 and 48.) The parties also made a joint application on February 20, 2020,
          seeking to expand the discovery deadline, from February 27, 2020, to March 26, 2020, which
          Your Honor granted.

                 Moreover, on March 20, 2020, Defendants filed a request addressed to Judge Sc~field 1
          seeking a 60-day extension of discovery on behalf of the parties to complete discovery al(ld
          explained that the circumstances created by COVID-19 had made discovery, including •
          depositions, extremely difficult for the parties. The Court granted a 21-day extension an~
          reminded the parties that the federal rules permit video depositions.

          1Defendants inadvertently addressed the March 20, 2020 application to Judge Schofield instead: of Your
          Honor; on February 4, 2020 Judge Schofield issued Ordered an directing general pre-trial mattefs to Your
          Honor.                                                                                        ·
      Case 1:19-cv-03429-LGS-GWG Document 66 Filed 04/06/20 Page 2 of 2




        As Your Honor should know, on March 7, 2020, New York State Governor Cuom~
declared a State disaster emergency for the entire State ofNew York in anticipation of large
scale community and travel related transmission ofCOVID-19. N.Y. Exec. Order No. 20~
(March 7, 2020). On March 20, 2020, Governor Cuomo ordered all non-essential businesses shut
down, which includes law firms, in an effort to cope with the COVID-19 disaster emergency. To
date, almost 3,000 people in New York State have died since March 14,2020, and far more
deaths are anticipated. N.Y. Exec. Order No. 202.6 (March 14, 2020); see, Officials Annozynce
New York's First Two Deaths Linked to Coronavirus, N.Y. Times,                            '
https://www.nytimes.com/2020/03/14/nyregionlcoronavirus-ny .html#link-18dbab45 (last visited
April 3, 2020); see, NY. Virus Deaths Double in Three Days to Almost 3, 000: Live Updates,
N.Y. Times, https://www.nytimes.com/2020/04/03/nyregion!coronavirus-ny-updates.html (last            1




visited April3, 2020). For your convenience, we are providing the Court with copies oftqe
aforementioned Executive Orders.

        Notably, the Governor also ordered the closure of school districts in New York SU).te on
March 16, 2020, and by virtue of this Order, the Brooklyn Dioceses, likewise, ordered thei
closure of Catholic Schools in Brooklyn and Queens. N.Y. Exec. Order No. 202.4 (MarcJr. 16,
2020). I have two daughters, ages 4 and 5, who are students at St. Joan of Arc Catholic Sfhool,
in our neighborhood, Jackson Heights, Queens - currently the epicenter of the COVID-19
pandemic. As such, this adds to the difficulty of practicing law in any capacity to the extclnt that
I have assumed a significant share of the childcare responsibilities by virtue of my wife's      1




employment, which requires her involvement during regular business hours, i.e., 8:45p.m'.-
5:00p.m. Moreover, my 5-year old daughter and I are at risk of severe illness from COVID-19
due to underlying medical conditions; hence, our household takes the risks associated wit](l
community transmission seriously, especially because of where we live.

       It is against this backdrop that the parties have attempted to schedule depositions   ~ia
video conference. To elaborate further, our office contacted Lexitas Reporting in an effm;t to
schedule video depositions and was informed that each deposition participant must have email 4n
address, internet access, a computer and/or a device with a camera. Thereafter, when attempting
to arrange depositions, we learned that Defendant, Antonio Liberato, does not have an e~ail
account, nor does he own a computer or have internet access in his home. Moreover, Mr.! Wendy
Bueno, a non-party witness, likewise, does not own a computer or has internet access in h(is
home. Finally, Plaintiff does not have an email account, nor does he own a computer or lias
internet access in his home.

       The parties respectfully request an expansion of the discovery deadline, from March 13,
2020, to May 21, 2020. Please note that the parties are scheduled to participate in mediation on
May 14, 2020, and hope to resolve this matter at that time. Thank you in advance for yo~r
consideration.                                                                               I




C:     M. Restituyo
       File
